

	

		II

		109th CONGRESS

		1st Session

		S. 1508

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 27, 2005

			Mr. Feingold (for

			 himself, Mr. McCain, and

			 Mr. Cochran) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Rules and

			 Administration

		

		A BILL

		To require Senate candidates to file

		  designations, statements, and reports in electronic form.

	

	

		1.Short titleThis Act may be cited as the

			 Senate Campaign Disclosure Parity

			 Act.

		2.Senate candidates

			 required to file election reports in electronic form

			(a)In

			 generalSection

			 304(a)(11)(D) of the Federal

			 Election Campaign Act of 1971 (2 U.S.C. 434(a)(11)(D)) is

			 amended to read as follows:

				

					(D)As used in this paragraph, the terms

				designation, statement, or report mean a

				designation, statement or report, respectively, which—

						(i)is required by this Act to be filed with

				the Commission, or

						(ii)is required under section 302(g) to be

				filed with the Secretary of the Senate and forwarded by the Secretary to the

				Commission.

						.

			(b)Conforming

			 amendments

				(1)Section 302(g)(2) of such Act

			 (2 U.S.C.

			 432(g)(2)) is amended by inserting or 1 working day in

			 the case of a designation, statement, or report filed electronically

			 after 2 working days.

				(2)Section 304(a)(11)(B) of such Act

			 (2 U.S.C.

			 434(a)(11)(B)) is amended by inserting or filed with the

			 Secretary of the Senate under section 302(g)(1) and forwarded to the

			 Commission after Act.

				(c)Effective

			 dateThe amendments made by

			 this section shall apply to any designation, statement, or report required to

			 be filed after the date of enactment of this Act.

			

